                        IN THE UNITED STATES DISTRICT COURT FOR THE
                                MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION

 JILL R. GILES,                                 )
                                                )
           Plaintiff,                           )
                                                )
 v.                                             )       NO. 3:17-cv-896
                                                )
 WILSON COUNTY BOARD OF                         )       JUDGE CAMPBELL
 EDUCATION and/or WILSON                        )       MAGISTRATE JUDGE NEWBERN
 COUNTY SCHOOLS,                                )
                                                )
           Defendant.                           )

                                              ORDER

           This case is set for trial on Tuesday, October 16, 2018. Pending before the Court is

Plaintiff’s Motions in Limine (Doc. Nos. 85, 86) and Defendant’s Motions in Limine (Doc. Nos.

72-84, 87). The Court held a pretrial conference on October 12, 2018. For the reasons stated on

the record during the pretrial conference, the Court rules as follows:

      1. Plaintiff’s Motion in Limine to preclude leading questions by Defendant (Doc. No. 85) is

           DENIED.

      2. Plaintiff’s Motion in Limine regarding evidence of collateral source benefits (Doc. No. 86)

           is GRANTED.

      3.   Defendant’s Motion in Limine regarding evidence of travel of other homebound teachers

           (Doc. No. 72) is DENIED.

      4. Defendant’s Motion in Limine regarding evidence of Plaintiff’s accolades and

           achievements (Doc. No. 73) is DENIED.

      5. Defendant’s Motion in Limine regarding evidence of other lawsuits or settlements with

           Defendant (Doc. No. 74) is GRANTED.


                                                    1
6. Defendant’s Motion in Limine regarding evidence of misrepresentation of benefits (Doc.

   No. 75) is GRANTED.

7. Defendant’s Motion in Limine regarding evidence of individuals who were disciplined for

   attendance (Doc. No. 76) is DENIED. The Court will consider objections as they arise

   during trial.

8. Defendant’s Motion in Limine regarding evidence incorporating additional twelve weeks

   of leave into Defendant’s attendance policy (Doc. No. 77) is DENIED. The Court believes

   the parties should keep FMLA leave, sick leave, and vacation leave separate as not to

   confuse the jury.

9. Defendant’s Motion in Limine regarding evidence of Plaintiff’s diagnosis (Doc. No. 78) is

   DENIED.

10. Defendant’s Motion in Limine regarding evidence of accommodations not requested by

   Plaintiff (Doc. No. 79) is DENIED. The Court will consider objections as they arise during

   trial.

11. Defendant’s Motion in Limine regarding emails thanking Plaintiff (Doc. No. 80) is

   GRANTED.

12. Defendant’s Motion in Limine regarding evidence equating FMLA protected leave to a

   reasonable accommodation under the ADA (Doc. No. 81) is DENIED.

13. Defendant’s Motion in Limine regarding evidence of lost wages (Doc. No. 82) is DENIED.

   The Court may revisit this issue after reviewing the parties’ submissions concerning

   damages.

14. Defendant’s Motion in Limine regarding evidence that Defendant did not counsel Plaintiff

   regarding her absences (Doc. No. 83) is DENIED.



                                           2
15. Defendant’s Motion in Limine regarding evidence that Defendant did not consult with

   Plaintiff regarding homebound teaching position (Doc. No. 84) is DENIED.

16. Defendant’s Motion in Limine regarding evidence that a private bathroom was needed as a

   reasonable accommodation (Doc. No. 87) is DENIED.

It is so ORDERED.
                                               ____________________________________
                                               WILLIAM L. CAMPBELL, JR.
                                               UNITED STATES DISTRICT JUDGE




                                           3
